           Case 1:20-cv-06516-VM Document 98 Filed 11/20/20 Page 1 of 2
                                           U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street, 3rd Floor
                                                       New York, New York 10007


                                                        November 20, 2020

VIA ECF

Hon. Victor Marrero, United States District Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

        Re:     Jones et al. v. United States Postal Service et al., No. 20 Civ. 6516 (VM)

Dear Judge Marrero:

        This Office represents the defendants in the above-referenced case. We write
respectfully on behalf of the parties pursuant to the Court’s November 17, 2020 Order, ECF No.
97, directing the parties to advise the Court as to whether further litigation, requests for relief, or
submission of status and compliance reports are contemplated in this matter.

        Prior to the Court’s November 17, 2020, Order, the parties engaged in preliminary
discussions about the possibility of resolving this matter. The parties intend to continue these
conversations. At present, the parties anticipate that there may be further litigation over issues in
the case, including the availability and amount of attorneys’ fees pursuant to the Equal Access to
Justice Act (“EAJA”). Apart from the possibility of plaintiffs’ application for fees, while
plaintiffs believe significant issues remain with regard to mail service related to the runoff
election in Georgia and compliance with the injunction related to the November Election, those
issues are currently being actively addressed by Judge Sullivan in Vote Forward v. DeJoy, No.
20-cv-2405 (EGS) (D.D.C.). The parties intend to explore a possible resolution under which this
Court does not need to engage in its own management of those issues – particularly when such
management might create contradictory or inconsistent guidance. While the case remains
pending and absent modification of current requirements, defendants intend to continue to
comply with their weekly reporting requirements pursuant to Paragraph 6 of the Court’s
September 25, 2020, Order, ECF No. 57.

        In light of the foregoing, and in particular the parties’ intention to explore the possibility
of resolving this matter, defendants request that their time to respond to plaintiff’s Second
Amended Complaint be extended by thirty-five days, from December 3, 2020, to January 7,
2021. This is defendants’ second request for an extension of their time to respond to plaintiffs’
Second Amended Complaint. Plaintiffs consent to this extension request. Defendants anticipate
that the requested extension may be necessary to completely explore the possibility of resolving
the case at this stage because any possible resolution of this matter will require approval by
senior officials at the U.S. Postal Service, which is currently the defendant in a series of similar
          Case 1:20-cv-06516-VM Document 98 Filed 11/20/20 Page 2 of 2

Page 2 of 2


lawsuits, including Vote Forward v. DeJoy, No. 20-cv-2405 (EGS) (D.D.C.), which remains
active. The upcoming holidays may affect the speed with which the necessary consultation
processes can be accomplished. The U.S. Postal Service continues to assert its confidence in the
integrity of its leadership and workforce, and in the collective dedication and commitment of the
Postal Service to its non-partisan service mission. The U.S. Postal Service is hopeful that,
through thoughtful discussions with the plaintiffs, a mutually acceptable path can be navigated
towards a possible resolution of this lawsuit.

       The parties thank the Court for its consideration of this submission.

                                                   Respectfully,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney for the
                                                   Southern District of New York
                                                   Attorney for Defendants

                                             By:     /s/ Steven J. Kochevar __       _
                                                   REBECCA S. TINIO
                                                   STEVEN J. KOCHEVAR
                                                   Assistant United States Attorneys
                                                   86 Chambers Street, Third Floor
                                                   New York, New York 10007
                                                   Tel.: (212) 637-2774/2715
                                                   E-mail: rebecca.tinio@usdoj.gov
                                                            steven.kochevar@usdoj.gov

Cc (By ECF): Counsel of Record
